Exhibit 10.2

AWARD FORMULA FOR 2011

LEGGETT & PLATT, INCORPORATED

2009 KEY OFFICERS INCENTIVE PLAN

The 2009 Key Officers Incentive Plan (“Plan”) provides cash awards to
participants based on the Company’s operating results for the prior year. There
are two award formulas under the Plan, one for Corporate participants and one
for Profit Center participants.

Under both formulas, a participant’s award is calculated by reference to a
percentage of the participant’s annual salary at the end of the year (the
“target percentage”). The award formula and each participant’s target percentage
are determined by the Plan Committee no later than 90 days after the beginning
of each year or before 25% of the performance period has elapsed.

Participants in the Plan are the executive officers of the Company. The Company
has a separate Key Management Incentive Plan for other employees. Awards under
the Key Management Incentive Plan are calculated in substantially the same
manner as awards under the Plan.

For 2011, awards under the Plan will be determined by achievement of the
following performance objectives. In addition, awards will be made based on the
achievement of Individual Performance Goals, which will be established
separately from this Plan and will be wholly independent of awards under this
Plan.

 

Participant Type

  

Performance Objectives

   Relative
Weight  

Corporate Participants

   Return on Capital Employed (ROCE)      60 %     Cash Flow      20 %    
Individual Performance Goals*      20 % 

Profit Center Participants

   Return on Capital Employed (ROCE)      60 %     Free Cash Flow (FCF)      20
%     Individual Performance Goals*      20 % 

 

* This portion of the award is established outside the Plan.

Award Formula for Corporate Participants

Awards for Corporate participants are determined by the Company’s aggregate 2011
financial results. The performance objectives are calculated as follows.
Financial results from acquisitions are excluded from calculations in the year
of acquisition.

 

ROCE =  

EBIT

     Net PP&E and Working Capital1,2   

 

1

We use a quarterly average for PP&E and Working Capital

2

Working Capital, excluding cash and current maturities of long-term debt, as
presented on the December 31, 2010 and December 31, 2011 Company’s Consolidated
Balance Sheets

Cash Flow = EBITDA – Capital Expenditures +/- Change in Working Capital1

 

1

Change in Working Capital, excluding cash and current maturities of long-term
debt, from December 31, 2010 to December 31, 2011, as reflected on the Company’s
Consolidated Balance Sheets

The Committee shall adjust all items of gain, loss or expense for the fiscal
year determined to be (i) extraordinary, (ii) unusual in nature,
(iii) infrequent in occurrence, (iv) related to the disposal of a segment of a
business, or (v) related to a change in accounting principle, all as determined
in accordance with standards established under Generally Accepted Accounting
Principles.



--------------------------------------------------------------------------------

Achievement targets and payout percentages for Corporate participants are set
forth below. No awards are paid for ROCE achievement below 24% and Cash Flow
below $281M. The payout is capped at 150%. The payout will be interpolated for
achievement levels falling between those set out in the schedule.

2011

Corporate Payout Schedule

 

ROCE           Cash Flow  

Achievement

    Payout           Achievement     Payout     <24 %      0 %      <$ 281M     
  0 %    24 %      50 %      Threshold      $ 281M        50 %    26 %      75
%      $ 296M        75 %    28 %      100 %      Target      $ 311M        100
%    30 %      125 %      $ 326M        125 %    32 %      150 %      Maximum   
  $ 341M        150 % 

The award is calculated by multiplying a participant’s salary, target
percentage, the relative weight of the performance measure, and the payout
percentage. The sample calculation set forth below assumes a participant with a
base salary of $250,000 and a target percentage of 50%. If the Company achieved
28% ROCE and $281M Cash Flow, the participant’s award under the Plan (which does
not include the Individual Performance Goals), would be $87,500.

 

Performance Objective

   Participant’s
Base Salary      Participant’s
Target %     Relative
Weight     Payout
Percentage     Award  

ROCE

   $ 250,000         50 %      60 %      100 %    $ 75,000   

Cash Flow

   $ 250,000         50 %      20 %      50 %    $ 12,500                     

Total Award

            $ 87,500   

Award Formula for Profit Center Participants

Profit Center participants in the Plan manage numerous operating locations. The
Company sets a ROCE target and a FCF target for each Business Unit every year.
The achievement of those BU targets “rolls up” to an aggregate achievement for
all the operations under a Profit Center participant’s management. Financial
results at each operating location may include a critical compliance adjustment,
consisting of a potential 5% increase for exceptional safety performance or a
potential 20% deduction for critical compliance failures.

The performance objectives are calculated as follows. Financial results from
acquisitions are excluded from calculations in the year of acquisition.

 

ROCE =  

EBIT

     Net PP&E + Working Capital1,2   

 

1

We use monthly averaging for PP&E and Working Capital, adjusted for currency
effects.

2

Working Capital excludes cash and current maturities of long-term debt and
balance sheet items not directly related to on-going profit center activity,
such as interest receivable and payable, income taxes receivable and payable,
current deferred taxes assets and liabilities, and dividends payable.

 

2



--------------------------------------------------------------------------------

FCF =   EBITDA (adjusted for currency effects) ± Change in Working Capital1 ±
Gain or Loss from Non-Cash Impairments – Capital Expenditures

 

1

Working Capital excludes cash and current maturities of long-term debt and
balance sheet items not directly related to on-going profit center activity,
such as interest receivable and payable, income taxes receivable and payable,
current deferred taxes assets and liabilities, and dividends payable.

The Committee shall adjust all items of gain, loss or expense for the fiscal
year determined to be (i) extraordinary, (ii) unusual in nature,
(iii) infrequent in occurrence, (iv) related to the disposal of a segment of a
business, or (v) related to a change in accounting principle, all as determined
in accordance with standards established under Generally Accepted Accounting
Principles.

Achievement targets and payout percentages for Profit Center participants are
set forth below. No awards are paid for achievement below 80% of the ROCE and
FCF targets for that business segment. The payout is capped at 150%. The payout
will be interpolated for achievement levels falling between those set out in the
schedule.

2011

Profit Center Targets

 

Segment

   ROCE Target     FCF Target  

Residential

     27.4 %    $ 168.8M   

Commercial

     24.2 %    $ 53.8M   

Industrial

     23.7 %    $ 39.2M   

Specialized

     30.1 %    $ 67.9M   

2011

Profit Center Payout Schedule

 

Achievement

         Payout     <80 %         0 %    80 %    Threshold      60 %    90 %   
     80 %    100 %    Target      100 %    110 %         120 %    120 %        
140 %    125 %    Maximum      150 % 

The award is calculated by multiplying a participant’s salary, target
percentage, the relative weight of the performance measure, and the payout
percentage. The sample calculation below assumes a participant with a base
salary of $250,000 and a target percentage of 50%. If the business segment
achieved 100% if its ROCE target and 90% of its FCF target, as adjusted for
compliance, the participant’s award under the Plan (which does not include the
Individual Performance Goals), would be $95,000.

 

3



--------------------------------------------------------------------------------

Performance Objective

   Participant’s
Base Salary      Participant’s
Target %     Relative
Weight     Payout
Percentage     Award  

ROCE

   $ 250,000         50 %      60 %      100 %    $ 75,000   

FCF

   $ 250,000         50 %      20 %      80 %    $ 20,000                     

Total Award

            $ 95,000   

 

4